DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed 12/29/2020, with respect to the 35 U.S.C. 102 rejections of claims 1 and 21 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejections of claims 1 and 21 have been withdrawn. 

Allowable Subject Matter
Claims 1-13 and 21-33 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 21, the prior art of record fails to disclose, teach, or fairly suggest a surgical tool comprising a transmission shaft movable between a first position in which a rotary input rotates the transmission shaft to open and close the opposed jaws and a second position in which the rotary input rotates to articulate the end effector or fire at least one staple from the end effector.  The prior art of record that comes closest to teaching these limitations is Leimbach (US 2014/0263541), Bryant (US 8,292,150), and Zemlok (US 2008/0255413).  Leimbach teaches a surgical tool comprising a transmission shaft movable between a first position and a second position in which the rotary input rotates to articulate the end effector or fire at least one staple from the end effector.  However, Leimbach fails to teach a first position in which a rotary input rotates the transmission shaft to open and close the opposed jaws.  Bryant teaches a surgical tool comprising a rotary input which rotates the transmission shaft to open and close the opposed jaws and another rotary input which rotates to articulate the end effector or fire at least one staple from the end effector.  However, Bryant fails to teach a transmission shaft movable between a first position in which a rotary input rotates the transmission shaft to open and 
Regarding claims 2-13, 28, 31, and 33, claims 2-13, 28, 31, and 33 are allowable because they depend from allowed claim 1.
Regarding claims 22-17, 29, 30, and 32, claims 22-17, 29, 30, and 32 are allowable because they depend from allowed claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541.  The examiner can normally be reached on Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731